      Case 2:17-cv-00926-TLN-AC Document 48 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    J&J SPORTS PRODUCTION, INC.,                      No. 2:17-cv-00926-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ALIDA ESTRADA ALVEREZ,
15                       Defendant.
16

17          Plaintiff, a California corporation, filed the above-entitled action. The matter was referred

18   to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On June 26, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 47.) Neither

22   party has filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed June 26, 2020, are ADOPTED IN FULL;

27          2. Plaintiff’s May 22, 2020 motion for Fees and Costs (ECF No. 44) is GRANTED; and

28   ///
                                                       1
     Case 2:17-cv-00926-TLN-AC Document 48 Filed 08/04/20 Page 2 of 2

 1          3. The Court awards attorneys’ fees to Plaintiff in the amount of $4,050.00 and costs in

 2   the amount of $450.00.

 3   DATED: August 3, 2020

 4

 5

 6                                                             Troy L. Nunley
 7                                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
